The plaintiff in error was tried and convicted upon an information which charged the unlawful sale of intoxicating liquor to E.P. Gilliam. On the 17th day of July, 1912, he was sentenced to be confined in the county jail for thirty days and to pay a fine of fifty dollars. On this appeal it is contended that the verdict of the jury is contrary to the evidence. The complaining witness swore positively to the purchase. Defendant denied the sale and offered proof of an alibi. The cases are very rare in which this court has reversed judgments upon the ground that the verdict is contrary to the evidence, and it is only in a case where the evidence is plainly insufficient to warrant the finding of the jury that the verdict will be disturbed. It is our opinion that the verdict in this case is sufficiently sustained by the evidence. The judgment of conviction is therefore affirmed.